UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K/A Amendment #1 (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or [_]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-28831 CAPSTONE COMPANIES, INC. (Exact name of small business issuer as specified in its charter) Florida 84-1047159 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer No.) 350 Jim Moran Boulevard, Suite 120 Deerfield Beach, Florida33442 (Address of principal executive offices)(Zip Code) (954) 252-3440 (Small business issuer’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: COMMON STOCK, $0.0 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes _ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes xNo _ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No _ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting Company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting Company [X] Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act). Yes _ No X The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the average bid and asked price of such common equity as of March 10, 2014 was approximately $5,850,042. Number of shares outstanding of the Registrant’s Common Stock, as of March 10, 2014, is 657,760,532. DOCUMENTS INCORPORATED BY REFERENCE None EXPLANATORY NOTE:The sole purpose for filing this Amendment Number 1 to the Annual Report on Form 10-K for the fiscal year ended December 31, 2013, is to correct typographical errors in the certifications of the Principal Executive Officer and Principal Financial Officer pursuant to section 906 of the Sarbanes-Oxley Act of 2002.As originally filed, the section 906 certifications made reference to the “Quarterly Report of Capstone Companies, Inc. on Form 10K for the year ended December 31, 2011”.This amendment corrects the typographical errors to make reference to the “Annual Report of Capstone Companies, Inc. on Form 10K for the year ended December 31, 2013”. The typographical error has no material effect on the Reporting Company’s financial statements for the fiscal year ending December 31, 2013. SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, CAPSTONE COMPANIES, INC. has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in Broward County, Florida on this 17th day of October 2014. CAPSTONE COMPANIES, INC. Dated:October 17, 2014 By /s/ Stewart Wallach Chief Executive Officer and Director In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of Capstone Companies, Inc. and in the capacities and on the dates indicated. /s/ Stewart Wallach Stewart Wallach Principal Executive Officer Director and Chief Executive Officer October 17, 2014 /s/ Gerry McClinton Gerry McClinton Chief Financial Officer Chief Operating Officer and Director October 17, 2014 /s/ Jeffrey Guzy Jeffrey Guzy Director October 17, 2014 /s/ Jeffrey Postal Jeffrey Postal Director October 17, 2014 /s/ Larry Sloven Larry Sloven Director October 17, 2014
